Exhibit 10.8

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is by and between PFO Global, Inc.
(the “Company”) and Brigitte Rousseau (the “Consultant”) and is effective as of
September 1, 2016 (the “Effective Date”).

 

WHEREAS, the Consultant was employed by the Company;

 

WHEREAS, the Consultant’s employment with the Company ended on August 31, 2016;
and

 

WHEREAS, the Consultant and the Company wish to continue her association with
the Company on the terms set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration and intending to be legally bound
hereby, the Consultant and the Company (collectively the “Parties” and each
individually a “Party”) agree as follows:

 

Section 1.     Term. The Consultant’s independent contractor relationship with
the Company under this Agreement shall begin on the Effective Date and shall
continue until February 28, 2017, subject to early termination as provided in
Section 4 hereof (“Term”).

 

Section 2.     Relationship.

 

Section 2.1.     Services. During the Term, the Consultant shall provide such
services as requested by the Company or the Board of Directors of the Company
(“Board”), which may include services for the Company or any affiliate or
subsidiary of the Company, but which services shall not, unless Consultant and
the Company agree otherwise in writing, exceed twenty (20) hours per week during
the Term, save and except for any hours arising from or related to any
litigation that is pending as of the Effective Date or any services arising from
or related to any payroll tax withholding or other related tax items
(collectively, the “Excluded Activities”). To allow the Company to project-plan,
the Consultant shall provide the Company with a list of the hours spent each
week by the Consultant on the Services (defined below) by project no later than
the week immediately following the week in which such hours were expended.
Company and Consultant agree that Company will pay to Consultant $100.00 per
hour for any hours worked by Consultant per this Agreement during the Term that
are not for Excluded Activities that exceed 80 hours in any calendar month.
Consultant acknowledges that the hours worked by Consultant in the month of
September 2016 did not exceed 80. During the Term, the Consultant shall be
reasonably available to answer any questions posed by the Company regarding the
Consultant’s former job duties and other matters about which Consultant has
knowledge because of the Consultant’s former employment position with the
Company or any director or other position she may hold or have held with the
Company or any affiliate or subsidiary of the Company. The Consultant shall use
her best efforts to perform the services requested under this Agreement
(“Services”) and shall perform the Services in a workmanlike manner, in full
compliance with all applicable federal, state, local and other laws and
regulations and industry standards and in accordance with the Company’s
specifications, as they may be in effect from time to time.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2.2.     Time and Effort. During the Term, the Consultant shall be
available to perform any services requested or directed by the Company or the
Board in accordance with the terms of Section 2.1. However, during the Term, the
Consultant shall be able to engage in any other business, profession or
occupation for compensation or otherwise which does not: (a) violate Section 7
of this Agreement; or (b) interfere in any respect with the Consultant’s
performance of the Services.

 

Section 3.     Payment.

 

Section 3.1. Consulting Fee. During the Term, the Company shall pay the
Consultant a monthly fee in the amount of $12,330.00 (“Consulting Fee”), which
Consulting Fee shall be payable from the Effective Date and through the end of
the Term on or before the 30th day of the month immediately following the month
in which Consultant provided the Services. Consultant agrees that the Consulting
Fee constitutes all compensation for the Services of the Consultant for the
Company or any affiliate or subsidiary of the Company during the Term and also
is sufficient compensation for the Consultant remaining available for questions
during the Term as described in Section 2.1. As the Consultant is an independent
contractor, the Parties agree that the Consultant shall not be eligible for, and
will not receive, any health or other benefits offered by the Company to its
employees.

 

Section 3.2     Expenses. Subject to the remaining provisions of this Section
3.2, any expenditures or commitments by the Consultant in anticipation of any
requirements of the Company are at the Consultant’s sole risk and expense. The
Company shall not reimburse the Consultant for any expenses incurred by the
Consultant in the performance of the Services or otherwise, unless the Company
has approved in writing the reimbursement of the Consultant for such expenses.
Any such approved expenses shall be reimbursed within thirty (30) days after the
Consultant presents the Company with documentation acceptable to the Company of
such expenses and in accordance with the Company’s travel and business expense
reimbursement policies as they may exist and be amended from time to time.

 

Section 4.     Termination.

 

Section 4.1.     Definitions.

 

(a)     “Cause” shall mean the termination by the Company of the Consultant’s
independent contractor relationship as a result of any of the following events
or acts committed or occurring after the Effective Date: (i) a charge or
indictment of the Consultant relating to a state or federal statutory or common
law in connection with a crime involving moral turpitude, theft, embezzlement or
fraud or any felony, which in the good faith judgment of the Board may or will
adversely affect the Company or any of its subsidiaries or affiliates or the
ability of the Consultant to perform the Services; (ii) a conviction of, or a
pleading of no-contest by, the Consultant to any felony; (iii) the Consultant’s
dishonesty, fraud, unethical or illegal act, misappropriation or embezzlement in
relation to the Company or any of its subsidiaries or affiliates at any time or
the Consultant’s performance of the Services or which, in the good faith
judgment of the Board, does (or could reasonably be likely to) damage the
Company or any of its subsidiaries or affiliates or any of their reputations;
(iv) the Consultant’s material failure to perform the Consultant’s Services for
the Company or any of its subsidiaries or affiliates, which failure is not
reasonably cured within fourteen (14) days following the Consultant’s receipt of
written notice of such failure from the Company; or (vii) a material breach of
this Agreement or any other written agreement, signed by all of the parties
thereto, between the Consultant and the Company or any of any of its affiliates
or subsidiaries, which breach is not reasonably cured within fourteen (14) days
following the Consultant’s receipt of written notice of such breach from the
Company, provided that such right to cure shall not be applicable in the event
that the Consultant has received written notice of an identical breach on one or
more occasions in the past or where such breach is not capable of being cured.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     “Disability” shall mean the Consultant is incapacitated due to physical
or mental illness and such incapacity, with or without reasonable accommodation,
prevents the Consultant from performing the essential functions of the Services
for at least 90 days in a calendar year, which days need not be contiguous. The
determination of the essential functions and of Disability shall be made in good
faith by the Company based upon information supplied by a physician selected by
the Company or its insurers, and the Consultant shall cooperate fully with such
physician, including, without limitation, in the scheduling of any appointments
and such physician’s examination of the Consultant.

 

(c)     “Termination Date” shall mean: (i) in the case of the Consultant’s
death, the date of the Consultant’s death; (ii) in the case of an expiration of
the Term, the date the Term expires; or (ii) in the case of termination by the
Company because of Disability or with or without Cause the date written
notification is provided to Consultant of the termination of the Term.

 

Section 4.2.     Termination.

 

(a)     If the Term is terminated for any reason, the Company shall pay to the
Consultant the unpaid Consulting Fee accrued through the Termination Date (the
“Accrued Fees”) in accordance with the provisions of Section 3.1 in accordance
with the provisions of Section 3.1.

 

(b)     Subject to the provisions of this Section 4.2(b), if the Term is
terminated by the Company without Cause or as a result of the Consultant’s death
or Disability at any time during the Term, in addition to any Accrued Fees, the
Company shall pay to the Consultant or, if applicable, to Consultant’s estate or
legal guardian, an early termination fee in the amount of the remaining amount
of the Consulting Fee that would have been owed through February 28, 2017, if
the Term had not been terminated by the Company (“Termination Fee”). Subject to
the provisions of this Section 4.2(b), the Termination Fee shall be paid to the
Consultant or, if applicable, to Consultant’s estate or legal guardian, in one
payment on the sixtieth (60th) day after the Termination Date. The Company’s
obligation to pay the Termination Fee is contingent upon the Consultant or, if
applicable, Consultant’s executor or legal guardian, signing and not revoking a
release agreement, the terms of which shall be comparable to Sections 5.2, 7 and
10 of this Agreement, and providing such signed release to the Company no later
than fifty (50) days after the Termination Date. If the Consultant or, if
applicable, Consultant’s executor or legal guardian, fails to execute such
release within the period prescribed by the Company, or revokes such release or
any portion thereof during any applicable revocation period, the Consultant or,
if applicable, Consultant’s executor or legal guardian, shall forfeit the right
to receive the Termination Fee.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)      If the Term is terminated by the Company for Cause, by the Consultant,
or as a result of the Term expiring, the Consultant shall be entitled solely to
the Accrued Fees payable as stated in Section 4.2(a).

 

Section 5. Prior Employment Release.

 

Section 5.1. Release Payment. In consideration for the Company entering into
this Agreement with the Consultant and provided that the Consultant signs this
Agreement, provides this signed Agreement to the Company and does not revoke
certain portions of this Agreement under Section 7, the Company will pay the
Consultant the amount of $500.00, minus applicable withholdings and deductions,
(“Release Payment”) in one (1) payment in accordance with the Company’s normal
payroll practices, minus applicable withholdings and deductions, being made to
the Consultant on the first regular payroll date following the thirty-fifth
(35th) day after the Effective Date. The Parties agree that this Agreement was
provided to the Consultant on August 31, 2016. The Consultant must sign this
Agreement and provide this Agreement executed by the Consultant to the Company
on or before October 7, 2016. If the Company receives this Agreement executed by
the Consultant and the Consultant revokes certain portions of this Agreement, as
specified in Section 7, the Company shall only pay to the Consultant 1% of the
Release Payment (“Partial Release Payment”), minus applicable withholdings and
deductions, which Partial Release Payment shall be made within thirty-five days
after the Effective Date. The Consultant agrees that either the Release Payment
or the Partial Release Payment is sufficient consideration for the release
contained in Section 5.2 of this Agreement. The Parties agree that neither the
Release Payment nor the Partial Release Payment was owed by the Company to the
Consultant prior to the execution of this Agreement and is only owed in
accordance with the terms of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 5.2.     General Release and Waiver. In consideration of either the
Release Payment or the Partial Release Payment – either of which the Consultant
acknowledges is sufficient consideration for the release contained in this
Section 5.2 – the Consultant, on the Consultant’s own behalf and on behalf of
the Consultant’s agents, administrators, representatives, executors, successors,
heirs, devisees and assigns (collectively, the “Releasing Parties”) hereby fully
releases, remises, acquits and forever discharges the Company, Pro Fit Optix,
Inc. and all of any of their affiliates and any and all of any of their
respective officers, directors, members, partners, agents, employees,
consultants, independent contractors, attorneys, advisers, successors and
assigns (collectively, the “Released Parties”), jointly and severally, from any
and all claims, rights, demands, debts, obligations, losses, causes of action,
suits, controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, fringe benefits, reinstatement, reemployment, or
compensatory, punitive or any other kind of damages, which any of the Releasing
Parties ever have had in the past or presently have against any of the Released
Parties, and each of them, arising from or relating to the Employment Agreement
entered into by the Consultant and Pro Fit Optix, Inc. on September 6, 2011, the
Consultant’s employment with any of the Released Parties, any prior employment
or other position held by the Consultant with any of the Released Parties, or
any circumstances related thereto, or any other matter, cause or thing
whatsoever, including without limitation all claims arising under or relating to
any actions of any of the Released Parties, employment contracts, employee
benefits or purported employment discrimination or violations of civil rights of
whatever kind or nature, including without limitation all claims arising under
the Age Discrimination in Employment Act, the Racketeer Influenced and Corrupt
Organizations Act, the Employee Retirement Income Security Act of 1974, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Patient Protection
and Affordable Care Act, the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, the Equal Pay Act of 1963, the Rehabilitation Act
of 1973, Title VII of the United States Civil Rights Act of 1964, 42 U.S.C. §
1981, the Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or 1871,
the Texas Labor Code, the Sarbanes-Oxley Act, the Texas Commission on Human
Rights Act, the Texas Payday Law, the Fair Labor Standards Act, or any other
applicable federal, state or local statute, law or ordinance, all as amended,
including, without limitation, any workers’ compensation or disability claims
under any such laws, claims for wrongful discharge, breach of express or implied
contract or implied covenant of good faith and fair dealing, breach of fiduciary
duties and any other claims arising under state, federal or local law,
including, but not limited to intentional infliction of emotional distress, as
well as any expenses, costs or attorneys’ fees. The Consultant further agrees
that the Consultant will not file or permit to be filed on the Consultant’s
behalf any such claim. Notwithstanding the preceding sentence or any other
provision of this Agreement, this release is not intended to interfere with the
Consultant’s right to file a charge with the Equal Employment Opportunity
Commission (the “EEOC”) or any state or local human rights commission or
participate in any governmental proceeding in connection with any claim the
Consultant believes the Consultant may have against any of the Released Parties.
However, by executing this Agreement, the Consultant hereby waives the right to
recover in any proceeding the Consultant may bring before the EEOC or any state
or local human rights commission or in any proceeding brought by the EEOC or any
state or local human rights commission on the Consultant’s behalf.
Notwithstanding anything to the contrary in this Agreement, this release shall
not apply to any of the Company’s obligations under this Agreement. The
Consultant acknowledges that certain of the payments and benefits provided for
in Section 5.1 of this Agreement constitute good and valuable consideration for
the release contained in this Section 5.2. This Agreement shall not in any way
be construed as an admission by either Party of any acts of wrongdoing,
violation of any statute, law or legal or contractual right.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 6.     Restrictive Covenants.

 

Section 6.1.     Confidentiality. During the Consultant’s independent contractor
relationship with the Company, the Company agrees to provide the Consultant with
Confidential Information (defined below) to which the Consultant has not
previously had access. For purposes of this Agreement “Confidential Information”
includes trade secrets or confidential information of the Company, including,
without limitation: current or prospective client, referral source, business
partner, investor and/or vendor identity, contact, preferences, upcoming needs,
lists, databases and/or other information and/or history; contracts; processes;
technical data; pricing, costs, marketing, sales, business, and/or other
strategies, plans, studies or practices; designs; testing results; business
and/or financial information; management methods and/or information; any
original works of authorship by the Company or any of its affiliates or
subsidiaries; or other business information disclosed to the Consultant by the
Company or any of its affiliates or subsidiaries prior to or after the Effective
Date, either directly or indirectly, in writing, orally, or by drawings or
observation and including, without limitation, any of the information described
in this sentence relating to the Company, Pro Fit Optix, Inc. or any of either
of their affiliates or subsidiaries, whether obtained by, or provided to, the
Consultant prior to or after the Effective Date. The Consultant understands and
agrees that the Company is not required to provide the Consultant with all of
the types of Confidential Information listed in the preceding sentence, but that
the Company will provide the Consultant with access to some of these types of
Confidential Information in a manner and at a time in the Company’s sole
discretion. In exchange for the Company’s promise to provide the Consultant with
Confidential Information, the Consultant shall not, during the Term or at any
time thereafter, take, disclose, publish, use, exploit, or solicit, allow or
assist another Person to use, take, disclose, publish or exploit any
Confidential Information, except as: (a) required in the ordinary course of the
Company’s business directly related to the Consultant’s provision of the
Services and for the benefit of the Company; or (b) required by law. The
Consultant represents that the Consultant’s performance of all the terms of this
Agreement and the Consultant’s Services for the Company do not, and will not,
breach any agreement with any third party. The Consultant will not, and
acknowledges that the Company has specifically instructed the Consultant not to,
disclose to the Company, use, or induce the Company to use any confidential or
proprietary information or material belonging to any third party. The Consultant
also will not use any third party’s confidential or proprietary information in
the performance of the Consultant’s Services, except as expressly authorized by
such third party in writing. Additionally, during the Consultant’s independent
contractor relationship, the Company or the Consultant through the provision of
the Services may receive from third parties their confidential information,
including without limitation nonpublic personal and financial information,
including, but not limited to, credit and/or debit card information. The
Consultant agrees to hold all such confidential information in the strictest
confidence and not to take, use, publish, exploit or disclose it to any Person,
except as necessary in the course of the Consultant’s provision of the Services
and in accordance with any use agreement between the Company and such third
party. Furthermore, upon the termination of the Consultant’s independent
contractor relationship with the Company for any reason, the Consultant shall
continue to comply with the nondisclosure requirements of this Section 6.1 and
shall immediately return and deliver to the Company any and all Confidential
Information and all other Company documents and items – whether in hard or
digital form – and all copies thereof which belong to the Company or relate to
the Company’s business or the business of any of the Company’s affiliates or
subsidiaries and which are in the Consultant’s possession, custody or control,
whether prepared by the Consultant or others. The Consultant further agrees
that, after the Consultant provides a copy of such information or documents to
the Company, the Consultant will immediately delete and write over any
information or documents relating to the business of the Company or any of its
affiliates or subsidiaries from any computer, cellular phone or other digital or
electronic device owned by the Consultant and, upon request by the Company,
provide to the Company a sworn certificate of the destruction required by this
Section 6.1.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 6.2.     Non-Compete. The Consultant recognizes and agrees that: (i) the
Company has devoted a considerable amount of time, effort, and expense to
develop its Confidential Information and business goodwill; (ii) the
Confidential Information and the Company’s business goodwill are valuable assets
to the Company and give the Company a competitive advantage over others who do
not have this information; and (iii) any unauthorized use or disclosure of the
Company’s Confidential Information and/or damage to the Company’s business
goodwill would cause irreparable harm to the Company for which there is no
adequate remedy at law. For these reasons, the Consultant agrees to enter into
the following restrictive covenants to protect the Company’s Confidential
Information and business goodwill. The Consultant, either in her individual
capacity or as a principal, director, officer, partner, manager, contractor,
employee, lender, investor, volunteer or in any other manner or capacity
whatsoever, shall not, directly or indirectly:

 

(a)      During the Term and for the one-year period beginning on the
Termination Date (“Noncompetition Period”), become employed by, invest in,
finance, advise, endorse, perform services for, or otherwise engage in any
capacity with a business or enterprise – other than the Company or any of its
affiliates or subsidiaries – that provides the same or similar services and
products as the Company or any of the Company’s subsidiaries or affiliates,
which includes, without limitation, the development, manufacture, marketing
and/or selling of lenses and/or eyewear and/or related goods and services, any
goods or services that are the same or substantially the same as the goods
and/or services provided by the Company or any of its subsidiaries or affiliates
and any other line of business in which the Company or any of its subsidiaries
or affiliates becomes involved or takes steps to become involved during the
Term, provided that the Consultant has knowledge of the Company or any of its
subsidiaries or affiliates becoming involved in such other line of business or
any of the steps taken by the Company or any of its subsidiaries or affiliates
to become involved in such other line of business (a “Competing Business” or
“Business”) in the Restricted Area (defined below). Nothing in this Section
6.2(a) prohibits the Consultant from owning in the aggregate not more than two
percent (2%) of the outstanding equity of any publicly traded entity engaged in
a Competing Business. The Consultant shall be deemed to be engaging in business
in the Restricted Area if the Consultant on behalf or for the benefit of any
Competing Business uses any electronic or digital device that is physically
located in the Restricted Area to communicate with any Person, whether or not
such other Person is physically located in the Restricted Area, or on behalf or
for the benefit of any Competing Business, the Consultant uses any
telecommunication device located outside the Restricted Area to communicate with
any Person located in the Restricted Area;

 

(b)     “Restricted Area” for purposes of this Agreement includes (i) any
county, parish or similar political subdivision in which the Consultant
performed any Services for Company during the Term; concerning which the
Consultant received Company’s Confidential Information regarding Company’s
business during the Term (e.g. the Company provided the Consultant with
information about Company’s plan to expand into such geographic area, Company
provided the Consultant with confidential data about relevant market within the
geographic area, etc.); (ii) Texas; and (iii) the United States of America. For
purposes of this Section 6, the term “Person” means any individual or any
corporation, partnership, limited liability company, trust or other entity of
any kind.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 6.3.     Non-Solicit.

  

(a)     During the Consultant’s independent contractor relationship with the
Company and during the Noncompetition Period, the Consultant shall not, and
shall cause the Consultant’s agents or affiliates not to, directly or
indirectly, call-on, solicit business from or induce to do business (other than
for the Company during the Consultant’s independent contractor relationship with
the Company and for the benefit of the Company) or interfere with the
relationship between the Company or any of its subsidiaries or affiliates and
any customer or other business relation of the Company or any of its
subsidiaries or affiliates, or attempt to solicit business from or induce or
interfere with the relationship between the Company or any of its subsidiaries
or affiliates and any customer or other business relation of the Company or any
of its subsidiaries or affiliates which either: (i) the Consultant contacted,
called on, serviced, did business with or had contact with during the
Consultant’s employment or independent contractor relationship with the Company
either before or after the Effective Date; or (ii) the Consultant learned of or
obtained the Company’s Confidential Information about during the Consultant’s
employment or independent contractor relationship with the Company either before
or after the Effective Date. The restriction in the immediately preceding
sentence applies only to soliciting business for or inducing the customer or
other business relation for a business or enterprise that is engaged in a
Competing Business. Additionally, the Consultant agrees that, among other
actions, any notification, update or other communication to any customer or
other business relation of the Consultant’s relationship or status with any
Competing Business – whether such notification or update is through LinkedIn,
Facebook, any other social media outlet, email, letter or by any other method –
constitutes a solicitation of business from, and an attempt to induce, such
customer or other business relation.

 

(b)     During the Noncompetition Period, the Consultant shall not, and shall
cause the Consultant’s agents and affiliates not to, directly or indirectly,
call-on, solicit, or induce to leave the employ or service of the Company or any
of its subsidiaries or affiliates, or attempt to solicit or induce, or hire or
contract with, or participate in the hiring or contracting with, any employee or
contractor of the Company or any of its subsidiaries or affiliates who within
the twelve (12) months immediately prior to such calling-on, solicitation,
inducement or hiring or contracting was an employee or contractor of the Company
or any of its subsidiaries or affiliates.

 

Section 6.4.     Non-Disparagement. The Consultant shall not engage in any
conduct, or make any statements or representations that disparage, libel,
defame, demean, or impugn the Company, Pro Fit Optix, Inc. or any of either of
their affiliates or subsidiaries, or any of any of their directors, officers,
members, equity holders, employees, consultants, agents or representatives
(collectively “Company Affiliates”) to any third party, including without
limitation any statements impugning, disparaging, libeling, defaming or
demeaning any of the Company Affiliates’ financial results, financial controls,
accounting, products, business, services or personal or professional character.
However, nothing in this Section 6.4 shall prohibit the Consultant from
providing truthful testimony, providing truthful information as legally required
to do so, or participating in any governmental proceeding.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 6.5.     Reasonable Provisions. The Consultant acknowledges and agrees
that the provisions of this Section 6 are reasonable and necessary to protect
the legitimate business interests of the Company and its subsidiaries and
affiliates. Therefore, the Consultant agrees that the Company or any of its
subsidiaries or affiliates shall be entitled to a temporary restraining order
and injunctive relief, restraining the Consultant from the commission of any
breach of Section 6 and to recover the Company’s and any of its subsidiaries’ or
affiliates’ attorneys’ fees, witness fees, costs and expenses related to any
breach or threatened breach of this Agreement or any action or proceeding
brought relating to this Agreement. Nothing contained in this Agreement shall be
construed as prohibiting the Company or any of its subsidiaries or affiliates
from pursuing any other remedies available to it for any breach or threatened
breach or in any other action or proceeding brought relating to this Agreement,
including, without limitation, the recovery of money damages. The existence of
any claim or cause of action by the Consultant against the Company or any of its
subsidiaries or affiliates whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company or any of its
subsidiaries or affiliates of Section 6 of this Agreement. If the Consultant is
determined to have violated any of the restrictions contained in Section 6.2 or
6.3, the Non-Competition Period will be suspended and will not run in favor of
the Consultant until such time that the Consultant cures the violation. If the
Consultant, in the future, seeks or is offered employment or any other position
or capacity with a Competing Business, the Consultant agrees to inform the
Competing Business, before accepting employment or any other position, of the
existence of the restrictions in Sections 6.1 and, if during the Noncompetition
Period, Sections 6.2 and 6.3. Further, before taking any employment or other
position with any Competing Business during the Non-Competition Period, the
Consultant agrees to give prior written notice to the Company of the name of
such Competing Business. The Company shall be entitled to advise such Competing
Business of the provisions of Sections 6.1, 6.2 and 6.3 and to otherwise deal
with such Competing Business to ensure that the provisions of Sections 6.1, 6.2
and 6.3 are enforced and duly discharged.

 

Section 6.6.     Reformation. If any of the provisions contained in this
Section 6 shall for any reason be held to be excessively broad as to duration,
scope, activity or subject, then such provision shall be construed by limiting
and reducing it, so as to be valid and enforceable to the maximum extent
compatible with the applicable law or the determination by a court of competent
jurisdiction.

 

Section 6.7.     Survival. The Consultant acknowledges and agrees that the
provisions of this Section 6 and the Consultant’s obligations hereunder shall
survive the termination of the Term under this Agreement.

 

Section 7.     Knowing and Voluntary Waiver. The Consultant, by the Consultant’s
free and voluntary act of signing below, acknowledges that (a) the Consultant
has been given a period of twenty-one (21) days (“Review Period”) to consider
whether to agree to the terms contained herein, (b) the Consultant has been
advised in writing to consult with an attorney prior to executing this
Agreement, (c) the Consultant understands that this Agreement specifically
releases and waives all rights and claims the Consultant may have under the Age
Discrimination in Employment Act prior to the date on which the Consultant signs
this Agreement, (d) the Consultant has had an opportunity to review all aspects
of this Agreement, and that the Consultant fully understands all the provisions
of the Agreement and is voluntarily entering into this Agreement; and (e) the
Consultant agrees to all of the terms of this Agreement and intends to be
legally bound thereby. The Consultant and the Company agree that any changes to
this Agreement, whether material or immaterial, will not restart the running of
the Review Period.

 

 
 

--------------------------------------------------------------------------------

 

 

This Agreement will become effective, enforceable and irrevocable as to the
Consultant’s release of any claims the Consultant may have under the Age
Discrimination in Employment Act on the eighth day after the date on which it is
executed by the Consultant (“Release Effective Date”). During the seven-day
period prior to the Release Effective Date, the Consultant may revoke the
Consultant’s agreement to release any claims the Consultant may have under the
Age Discrimination in Employment Act, and any amendments thereto, by indicating
in writing to the Company the Consultant’s intention to revoke, in accordance
with the provisions of Section 8. If the Consultant exercises the Consultant’s
right to revoke hereunder, the Consultant shall forfeit the Consultant’s right
to receive the Release Payment provided for in Section 5.1, except for the
Partial Release Payment, and to the extent such payments or benefits have
already been made, the Consultant agrees that the Consultant will reimburse the
Company for the amounts of such payments and benefits within fourteen (14) days
of the Consultant exercising the Consultant’s right to revoke hereunder.

 

Section 8.     Notices. All notices and other communications hereunder will be
in writing. Any notice or other communication hereunder shall be deemed duly
given if it is sent by registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient as set forth:

 

If to the Consultant:

 

Brigitte Rousseau

2812 Stratford Lane

Flower Mound, TX 75028

Email: brigitterousseau@aol.com

 

If to the Company:

 

PFO Global, Inc.

c/o Mahesh Shetty

14401 W. Beltwood Pkwy., Suite 115

Farmers Branch, Texas 75244

Email: mShetty@pfoglobal.com

 

with a copy to:

 

Haynes and Boone, LLP

301 Commerce Street, Suite 2600

Fort Worth, Texas 76102

Attention: Karen C. Denney

Email: karen.denney@haynesboone.com

Facsimile: (817) 348-2327

 

Any Party may send any notice or other communication hereunder to the intended
recipient at the address set forth using any other means (including personal
delivery, expedited courier, messenger services, fax, ordinary mail or
electronic mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it is actually received by the intended
recipient. Any Party may change the address to which notices and other
communications are to be delivered by giving the other party notice.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 9.     Proprietary Rights. “Materials” means all ideas, inventions,
works of authorship, concepts, processes, formulas, data, computer programs,
improvements, discoveries, developments, designs, and techniques related to the
Business or any current or planned line of business of Company or any of its
subsidiaries or affiliates that are authored, conceived, or reduced to practice
by the Consultant, either alone or jointly with others, during the Term.
“Intellectual Property Rights” means patents, copyrights, trademarks, trade
secrets, and moral rights. All Intellectual Property Rights in Materials shall
be and shall remain owned by Company and shall be Confidential Information. To
the extent applicable, the Materials are to be considered works made for hire,
as that term is defined in the United States Copyright Act (17 U.S.C. § 101).
The Consultant hereby irrevocably assigns and shall be deemed to have assigned
to Company all of the Consultant’s right, title and interest in and to any and
all Materials, including any related Intellectual Property Rights, whether or
not patentable or registrable under copyright or similar statutes. The
Consultant recognizes that this Agreement does not require assignment of any
Materials (i) developed entirely on the Consultant’s own time; and
                (ii) developed without equipment, supplies, facility, trade
secrets, or proprietary information of Company. The Consultant will promptly and
fully disclose to Company any and all Materials at the time such Materials are
first reduced to practice or first fixed in a tangible form. The Consultant
will, at Company’s expense, assist Company to obtain and enforce United States
and foreign Intellectual Property Rights relating to Materials. The Consultant
will execute, verify and deliver documents and perform other acts as Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Intellectual Property Rights and the assignment
thereof. All inventions and works of authorship, if any, patented or unpatented,
registered or unregistered, that the Consultant made prior to the Effective Date
that are not owned by Company are listed on an attachment hereto (hereafter
referred to as the “Prior Materials”). If no such list is attached, the
Consultant represents that the Consultant does not own or possess any Prior
Materials. The Consultant shall not use any Prior Materials in any manner in
connection with the Business. If the Consultant incorporates Prior Materials
owned by the Consultant, or in which the Consultant has an interest, into any
Materials, Company is hereby granted and shall have a nonexclusive,
royalty-free, fully paid-up, irrevocable, perpetual, worldwide, sublicensable
(directly or indirectly) license to make, have made, modify, use, sell, have
sold, copy, distribute, create derivative works, display, perform, and transmit
such Prior Materials.

 

Section 10.     Miscellaneous.

 

Section 10.1.     Independence, Severability and Non-Exclusivity. Each of the
rights and remedies set forth in this Agreement shall be independent of the
others and shall be severally enforceable and all such rights and remedies shall
be in addition to and not in lieu of any other rights and remedies available to
the Company, or any of its affiliates or subsidiaries under the law or in
equity. Subject to the provisions of Section 6.6, if any of the provisions
contained in this Agreement, including without limitation, the rights and
remedies enumerated herein, is hereafter construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, or rights or remedies, which shall be given full effect without
regard to the invalid portions.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 10.2.     Governing Law and Exclusive Jurisdiction. This Agreement shall
be governed by and construed in accordance with the laws of the State of Texas
without regard to its or any other state’s or jurisdiction’s conflicts of law
doctrine. The Parties specifically waive any the application of any and all
conflicts of law provisions of the State of Texas and any other state or other
jurisdiction. The Parties agree that any disputes between them may be heard only
in the state or federal courts located in Dallas County, Texas, and the Parties
hereby consent to venue and jurisdiction in those courts, subject to any
mandatory venue provisions of the State of Texas.

 

Section 10.3.     Entire Agreement/Amendments. This Agreement contains the
entire understanding of the Parties and supersedes any prior agreements or
understandings with respect to the prior employment or current independent
contractor relationship between the Consultant by the Company or any of the
Released Parties from and after the Effective Date, save and except for any
confidentiality, non-solicitation, non-competition, non-disparagement or
intellectual property assignment agreements or duties that may exist between the
Parties. The Parties agree that any such confidentiality, non-solicitation,
non-competition, non-disparagement or intellectual property assignment
agreements or duties that may exist between the Parties are not superseded by
this Agreement. This Agreement may not be altered, modified, or amended except
by written instrument signed by the Parties hereto. The Consultant represents
and acknowledges that, in executing this Agreement, the Consultant did not rely,
and has not relied, on any representation(s) by the Company or any of the
Released Parties or any of their officers, directors, employees or
representatives, except as expressly contained in this Agreement. Rather, the
Consultant relied on the Consultant’s own judgment.

 

Section 10.4.     No Waiver. The failure of a Party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such Party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

 

Section 10.5.     Assignment. This Agreement shall not be assignable by the
Consultant. This Agreement may be assigned by the Company, in whole or in part,
to a company which is a successor in interest to substantially all of the
business operations of the Company, Pro Fit Optix, Inc. or any of either of
their affiliates or subsidiaries. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such successor company, provided that any assignee expressly assumes the
obligations, rights and privileges of this Agreement.

 

Section 10.6.     Successors; Binding Agreement. This Agreement shall inure to
the benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

 

Section 10.7.   Independent Contractor Status. The Company and the Consultant
acknowledge and agree that the Consultant is an independent contractor and not
an employee of the Company. Any personnel furnished by the Consultant in the
performance of the Services shall be the Consultant’s employees or
subcontractors and shall not for any purpose be considered the Company’s
employees. The Company will have no obligation whatsoever to provide any
salaries, benefits or privileges of any kind or nature to the Consultant or the
Consultant’s employees or subcontractors, save and except for the payments
provided for in Sections 3 and 5 of this Agreement in accordance with terms of
this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

  

Section 10.8.      Taxes. The Parties agree that the Consultant is solely
responsible for any and all taxes associated with any Consulting Fee or
Termination Fee paid to the Consultant under this Agreement. The Parties agree
that should Consultant fail to pay any taxes owed associated with the Consulting
Fee or any Termination Fee paid to the Consultant, the Consultant will be solely
responsible for the payment of any and all such taxes, penalties or other
amounts or liabilities. The Consultant further agrees to indemnify, defend, and
hold harmless the Company and its past, current and future predecessors,
successors, divisions, parents, affiliates, subsidiaries, agents, assigns,
attorneys, officers, directors, employees, and all persons or entities acting
by, through, under or in concert with any of them from and against any and all
losses, damages, fines, penalties, liabilities, claims of liability, causes of
action, costs, and expenses whatsoever, including, without limitation,
attorneys’ fees, amounts paid in settlement and losses arising from or related
to taxes, costs, assessments, penalties, damages, fees, or interest arising from
or relating to or because of any nonpayment of any taxes associated with any
Consulting Fee or Termination Fee paid to the Consultant.

 

Section 10.9.     Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

Section 10.10. Survival. The obligations under Sections 4.2, 5, 6, 7, 8, 9, and
10 of this Agreement shall continue in effect after the termination of the Term,
regardless of the reason(s) for termination.

 

Section 10.11.     Section 409A of the Code. The Parties agree that this
Agreement is intended to be interpreted and applied so that the applicable
payments set forth herein shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
or shall comply with the requirements of Section 409A. In no event may the
Consultant, directly or indirectly, designate the calendar year of any payment
to be made under this Agreement or otherwise which constitutes a “deferral of
compensation” within the meaning of Section 409A. Notwithstanding anything in
this Agreement or elsewhere to the contrary, a termination of services or a
termination of the independent contractor relationship shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that constitute “non-qualified deferred
compensation” within the meaning of Section 409A unless such termination is also
a “separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of service,” “termination of the independent contractor
relationship” or like terms shall mean “separation from service” within the
meaning of Section 409A. Notwithstanding any provision in this Agreement or
elsewhere to the contrary, if the Consultant is deemed to be a “specified
employee” within the meaning of Section 409A, any payments or benefits due upon
the Consultant’s separation of service under any arrangement that constitutes a
“deferral of compensation” within the meaning of Section 409A (whether under
this Agreement, any other plan, program, payroll practice or any equity grant)
and which do not otherwise qualify under the exemptions under Treasury
Regulation section 1.409A-1 (including without limitation, the short-term
deferral exemption and the permitted payments under Treasury Regulation section
1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided to the Consultant
in a lump sum (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) on the earlier of (x) the date
which is six months and one day after the Consultant’s separation from service
for any reason other than death, and (y) the date of the Consultant’s death, and
any remaining payments and benefits shall be paid or provided in accordance with
the normal payment dates specified for such payment or benefit.

 

 
 

--------------------------------------------------------------------------------

 

 

 Section 10.12     Return of Company Property.   By signing this Agreement,
Consultant warrants and represents that she has returned to the Company all
Company property and other Company items in her possession, custody or control.

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.

 

 

CONSULTANT:

PFO GLOBAL, INC.:

 

 

   

 

 

Signature:/s/ Brigitte Rousseau              

Signature: /s/ Matt Cevasco                    

Printed Name:      Brigitte Rousseau      

Printed Name:      Matt Cevasco             

Date:      October 7, 2016                          Title:      President and
CEO                    

 

 

                         

 

 

          

          

          

 